                                       Jeffrey A. Rothman
                                         Attorney at Law
                                     305 Broadway, Suite 100
                                      New York, NY 10007
                           Tel.: (212) 227-2980; Cell: (516) 455-6873
                                       Fax: (212) 591-6343
                                   rothman.jeffrey@gmail.com

                                                      March 14, 2021

By ECF (and by email) To:
The Honorable Cathy Seibel
United States District Court Judge
United States District Court for the
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Lisa Mazochi v. The City of Beacon, et al., 21 Civ. 913 (CS)

Dear Judge Seibel:

       I am counsel for Plaintiff in the above-captioned action. Pursuant to the Court’s Order of
February 25, 2021 (docket # 6), I write in response to the City of Beacon’s (“Beacon”) pre-
motion conference letter of February 25, 2021 (docket # 5) and in anticipation of the telephonic
conference scheduled for March 22, 2021 at 2:30 p.m.

Plaintiff’s Federal Claims

        Beacon is incorrect that the arrest warrant for another person provided probable cause in
the case at bar. As an initial matter, Beacon appears to concede (as it must) that the warrant
based upon which its officers arrested Plaintiff was in fact not for her, but instead for another
person. The probable cause analysis is an analysis of objective reasonableness, and an arresting
officer’s good faith alone will not avail her if she acted unreasonably. See, e.g., Bernard v.
United States, 25 F.3d 98, 102 (2d Cir. 1994) (“The Government concedes that Bernard was
misidentified, but probable cause can exist even where it is based on mistaken information, so
long as the arresting officer acted reasonably and in good faith in relying on that information.”)
(emphasis added). In the case at bar not only was Plaintiff’s name spelled differently in two
places from the person on the warrant (Plaintiff is Mazochi, and the warrant was for a person
named Mazzocchi). More than a somewhat similar name is required to establish probable cause.
See, e.g., Vazquez-Mentado v. Buitron, 2013 WL 2318636, *4-6 (N.D.N.Y. May 28, 2013);
Montoya v. New Mexico Dep’t of Public Safety, 2011 WL 13286159, *7 (D.N.M. Jan. 5, 2011)
(“A jury could find that . . . [a] name discrepancy would have vitiated probable cause.”). In
addition, in the case at bar Plaintiff’s date of birth was different from the person on the warrant,
and the Plaintiff’s appearance was additionally starkly different from the person sought in the
warrant.
        Further, the Beacon officers who arrested Plaintiff did not even bother to check their file
(which contained the pertinent – and plainly different – pedigree information for the person who
was actually wanted) until they had already arrested Plaintiff, humiliated her, and deprived her of
her liberty for a half hour. Plaintiff was at that time inside of Beacon’s courthouse, having
already cleared the courthouse’s security checks, and was waiting cooperatively to appear before
its court to answer a traffic ticket. There was no exigency that required the officers to arrest her
before they retrieved the file (that resided in the same building, in their police station) that would
demonstrate definitively that she was not the person sought by the warrant. See, e.g., Mitchell v.
City of N.Y., 841 F.3d 72, 78 (2d Cir. 2016) (“[T]he failure to make a further inquiry when a
reasonable person would have done so may be evidence of lack of probable cause.”) (quoting
Colon v. City of N.Y., 60 N.Y.2d 78 (N.Y. 1983). Plaintiff even offered to go with the officers
to the police station so that they would not parade her in handcuffs through the courtroom, but
the officers still decided to arrest her without even a wisp of probable cause.

        Beacon is also incorrect that its officers conducted only a Terry stop. Plaintiff was
handcuffed and brought to the Beacon police station that was underneath the courtroom, and was
clearly under a full custodial arrest. See, e.g., United States v. Newton, 369 F.3d 659, 676 (2d
Cir. 2004) (“Handcuffs are generally recognized as a hallmark of a formal arrest .... Thus, a
reasonable person finding himself placed in handcuffs by the police would ordinarily conclude
that his detention would not necessarily be temporary or brief and that his movements were now
totally under the control of the police - in other words, that he was restrained to a degree
normally associated with formal arrest and, therefore, in custody.”) (collecting cases).

         Beacon’s qualified immunity argument also fails. It was clearly established (indeed, a
bedrock principle of law) that probable cause was necessary before arresting someone, and that
its officers were not permitted to just arrest Plaintiff based on a surmise that maybe the file in
their office would show that she was in fact the subject of a warrant. See, e.g., Vasquez v.
Maloney, 2021 U.S. App. LEXIS 6356, at *13 (2d Cir. Mar. 4, 2021) (denying qualified
immunity for an unlawful Terry stop based on a clear violation of the requirements of Terry v.
Ohio).

        Plaintiff has also plausibly alleged her Monell claims, which include, inter alia, that
Beacon had de facto policies, practices, customs and/or usages of making arrests based upon
warrants (or upon non-warrant requests from its own or other police departments) in which the
person arrested has some similarity in name or other pedigree information with the person
sought, but the arrests are made without conducting a responsible inquiry to see if the person
sought by the warrant is in fact the person arrested. See, e.g., Fairley v. Luman, 281 F.3d 913,
918 (9th Cir. 2002) (upholding Monell verdict against municipality under the Fourth and
Fourteenth Amendments for arrest of plaintiff on an arrest warrant for his twin brother, and
holding that “[i]n light of the importance of [plaintiff’s] liberty interest, the significant risk of
deprivation of that interest through the City’s warrant procedures, and the minimum burden to
the City of instituting readily available procedures for decreasing the risk of erroneous detention,
the procedures afforded by the City to [plaintiff] failed to provide him due process under the
Fourteenth Amendment.”). Plaintiff’s allegations concerning Beacon’s failures to properly train
its employees are also sufficient to overcome a motion to dismiss on the pleadings. See, e.g.,
Holmes v. City of NY, 2016 U.S.Dist.LEXIS 27945, at *18-19 (S.D.N.Y. 2016).
                                                  2
Plaintiff’s State Law Claims

        If an arrest is determined to be unlawful, any touching or use of force, including
handcuffing, of a plaintiff constitutes an assault and battery, regardless of whether it would be
deemed reasonable if applied during a lawful arrest. See, Johnson v. Suffolk County Police
Dep’t, 245 A.D.2d 340, 665 N.Y.S.2d 440 (2d Dep’t 1997) (holding that a police officer
committed a battery when he touched the plaintiff during an unlawful arrest); see also, Budgar v.
State of New York, 98 Misc.2d 588, 414 N.Y.S.2d 463, 466 (1979) (finding that “since the arrest
was unlawful, a technical assault and battery occurred when the claimant was handcuffed and
forcibly placed in the State police car”).

        Plaintiff’s negligence claims, and negligent supervision / training claims are brought in
the alternative pursuant to Fed.R.Civ.P. 8 (a) (3).

       Plaintiff also states valid claims for constitutional tort under the New York State. For
example, under the due process clause of the New York State Constitution (Article I, § 6), a
court may impose higher standards than those held to be necessary by the United States Supreme
Court under the corresponding Federal constitutional provision. People v. Isaacson, 44 N.Y.2d
511 (1978); Sharrock v Dell Buick-Cadillac, 45 N.Y.2d 152, 158-160 (1978). The NY State
Constitution is also more protective than the Fourth Amendment when it comes to
unconstitutional seizures. See, Evans v. Solomon, 681 F. Supp. 2d 233, 255 et seq. (E.D.N.Y.
2010).

        Concerning Plaintiff’s claims for trespass upon the person, this phraseology is sometimes
used somewhat synonymously with common law battery. See, e.g., Garzione v. Vassar Bros.
Hospital, 36 A.D.2d 390, 392 (1st Dept. 1971); Tobias v. Kesseler, 18 A.D.2d 1094, 239
N.Y.S.2d 554 (2nd Dept. 1963); Burns v. City of New York, 6 A.D.2d 30, 36, 174 N.Y.S.2d 192,
199 (1st Dept. 1958).

        Plaintiff has also sufficiently pled her claims for intentional infliction of emotional
distress. Plaintiff has pled that she suffered intense embarrassment, nervousness, and fear as a
result of the actions of Beacon’s officers, whose cavalier behavior with regard to her liberty and
dignity constitute extreme and outrageous conduct. The Second Circuit has also held that some
New York Courts “have sustained some emotional distress claims, against a motion to dismiss,
that appear to allege conduct that is somewhat less than ‘utterly intolerable in a civilized
society.’” Bender v. City of New York, 78 F.3d 787, 791 (2nd Cir. 1996).

        As for punitive damages, they are only asserted against the as-yet unidentified Beacon
officers, who will be amended into this action once they are identified.




                                                 3
        I thank the Court for its consideration in this matter, and look forward to discussing these
issues with the Court and opposing counsel on March 22nd.

                                                      Respectfully submitted,

                                                             /S/

                                                      Jeffrey A. Rothman
                                                      Attorney for Plaintiff




                                                 4
